Citation Nr: 0121529	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  96-13 378	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from January 1950 to 
December 1963.  He also had 10 years and 1 day of service 
prior to January 1950.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1995 
rating decision by the RO which denied a TDIU rating.

In January 1998, the veteran stated that his appeal was for 
an increased evaluation for hearing loss rather than for a 
TDIU rating.  Based on this statement, in a November 1999 
decision, the Board determined that the veteran withdrew his 
claim for a TDIU rating.

The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a December 2000 joint motion to 
the Court, the parties (the veteran and the VA Secretary) 
requested that the November 1999 Board decision be partially 
vacated and the matter remanded.  The parties' basis for the 
remand involved the part of the Board's November 1999 
decision which found that the veteran had withdrawn his claim 
for a TDIU rating.  By a January 2001 order, the Court 
granted the joint motion.  Thus, the issue now before the 
Board is whether the veteran is entitled to a TDIU rating.


FINDING OF FACT

The veteran's service-connected disabilities do not prevent 
him from securing or following substantially gainful 
employment, considering the impairment from the disorders and 
his educational and occupational background.


CONCLUSION OF LAW

The requirements for a TDIU rating have not been met. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that all required notice and 
development action specified by the Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(2000) (hereinafter, "VCAA"), have been complied with the 
during the pendency of this appeal.  In this regard, by 
virtue of the rating decision, statement of the case, and the 
RO personal hearing, the veteran and representative were 
given notice of the information and evidence necessary to 
substantiate his claim.  Moreover, the RO has made reasonable 
efforts to obtain all relevant records.  Specifically, the 
information and evidence that have been associated with the 
claims file consist of the veteran's service medical records, 
postservice medical records, including private and VA 
examination and outpatient treatment reports and assertions 
made by the veteran and his representative in support of his 
claim.  The Board further observes that in the December 2000 
joint motion, it was noted that the veteran could submit 
evidence regarding this issue, and the veteran, by and 
through his representative, has submitted additional 
information and private medical evidence in support of his 
claim.  In March 2001, the Board informed the veteran's 
representative of their right to submit additional argument 
and evidence with respect to the claim.  Thus, the Board is 
unaware of any additional pertinent evidence, which is 
available in connection with this appeal.  Therefore, under 
the circumstances of this case, the VA has satisfied its 
duties to notify and assist the veteran in this case.  
Accordingly, further development and further expending of 
VA's resources is not warranted.  VCAA, § 3 (to be codified 
as amended at 5103, 5103A).

I.  Factual Background

The veteran had active military service from January 1950 to 
December 1963.  He also had 10 years and 1 day of service 
prior to January 1950.  His service medical records show that 
he had hearing loss.  The veteran's DD Form 214 shows that he 
was born in November 1915.

In November 1970, the veteran filed a claim of service 
connection for hearing loss.  
A January 1971 VA examination report reveals he was diagnosed 
as having partial bilateral deafness.  During the 
examination, the veteran reported working from 1964 to 1970.  
He stated his past work experience involved wiring trucks, 
installing electric meters and working with electronics. 

The RO, in March 1971, granted service connection for 
bilateral partial deafness and assigned a noncompensable 
rating, effective from November 1970.

During a September 1979 VA audiological examination, the 
veteran stated that he retired on Social Security disability 
benefits in November 1977.  He reported he missed time from 
work due to osteoarthritis affecting the cervical spine, 
elbow, and fingers.  Physical examination revealed the 
veteran continued to have hearing loss.  The veteran 
underwent another VA audiological examination in June 1980.  
Based on the 1979 and 1980 examinations, the RO, in September 
1980, granted an increased rating to 40 percent for partial 
bilateral deafness.  The rating was made effective from April 
1979.  In July 1988, the RO increased the rating for partial 
bilateral deafness to 50 percent, effective from December 
1987.  In February 1995, the RO increased the rating for 
hearing loss to 70 percent, effective from September 1994.

In March 1995, the veteran inquired about filing a claim for 
a TDIU rating and requested that the appropriate form be sent 
to him.  The veteran stated that during the last few years 
before he started to receive Social Security benefits, he 
noticed that prospective employers spotted his hearing aid.  
He stated that it was then that they lost all interest in 
him.  He related that he believed age was another factor in 
him not being hired by potential employers.  He claimed he 
also failed to receive employment opportunities due to being 
over qualified.

In June 1995, the veteran filed a formal claim for a TDIU 
rating.  The veteran stated that his impaired hearing 
prevented him from securing or following a substantially 
gainful occupation.  He stated that in January 1975 his 
hearing impairment affected full-time employment and that he 
last worked full-time in January 1975.  He reported that 
prospective employers deemed him totally disabled.  He stated 
he made the most money in 1974 while working as an electronic 
technician.  He reported that he worked in electronics from 
1967 to 1975.  He reportedly worked for the same company for 
2 to 3 years before moving to another company.  He stated 
that he first began having trouble with his hearing in early 
1975.  He reported that he did not leave his last job as a 
result of service-connected disability.  He related that 
after becoming too disabled to work, he worked part-time at 
several "menial" jobs.  He stated that over the years he 
had had several odd jobs as a maintenance man and that he had 
also delivered newspapers.  He reported that in June 1977, he 
began receiving state disability benefits and that in 
November 1977, he applied for Social Security disability 
benefits upon turning 62.  He stated that upon reaching 65, 
he received regular Social Security benefits.  He reported 
that he completed 2 years of college.  He stated that he had 
taken correspondence courses in television and for a FCC 
radio/telephone operator license.  He stated that he received 
the license in November 1970 and renewed it five years later 
in 1975.  He reported that he wore hearing aids.  He stated 
that it became very obvious to him that no amount of 
education and/or training would offset the stigma of his 
advancing age and his use of hearing aids.  He stated that 
considering his impaired hearing and his advancing age, he 
felt that in the eyes of all prospective employers, he was 
viewed as totally disabled.  He stated that there was 
countless other excuses given to him for not getting the 
position, such as being over qualified.  On the application, 
the veteran certified that the statements made on the 
application were true and complete to the best of his 
knowledge and belief.

The veteran testified at a July 1995 RO hearing pertaining to 
the issue of an increased rating for bilateral hearing loss.  
At that time, he reported that when he was trying to find 
work, prospective employers lost interest once they saw that 
he wore a hearing aid.  He stated he was only able to obtain 
"menial" jobs.  He described his "menial jobs" as working 
as a maintenance man at a motel and working as a mail 
delivery person.  He indicated that these positions did not 
pay well.

In August 1995, the RO denied the veteran's claim for a TDIU 
rating.

The veteran submitted a letter dated in August 1995, which 
the RO considered to be a notice of disagreement.  In this 
letter he stated that he was terminated from his job in 
January 1975 with an electronic company due to arthritis.  He 
stated he was losing too much time from work due to doctor 
visits.  He reported that at that time he also had high blood 
pressure and vertigo at times.  He stated that it was these 
other ailments that made finding and holding a decent paying 
job more difficult.

The RO again denied the claim for a TDIU rating in September 
1995.

A statement dated in September 1995 from the veteran 
indicates that he acquired a FCC license to demonstrate his 
knowledge of electronics.  He stated that he never worked as 
a radio or telephone operator.  He asserted that when 
interviewing for a position while wearing hearing aids, he 
had three strikes against him.  He stated that the potential 
employer believed he would not be able to understand verbal 
instructions.

In an October 1995 statement, the veteran stated that he 
never worked at a job which required a FCC license.  He 
reported that his hearing impairment would prevent such.  He 
stated that he was dismissed form a job in January 1975 due 
arthritis of the shoulders.  He stated that he thought his 
hearing loss also affected his ability to perform his job.  
He stated that upon wearing hearing aids, he was only able to 
obtain "menial" type of jobs.  He claimed that employers 
had used age as a factor in not hiring him and that he was 
also told that he was over qualified, which he claimed was a 
favorite excuse of potential employers.

In an October 1995 statement the veteran noted that he was 
able to drive safely to his July 1995 RO hearing.  He stated 
that he remained more alert than most people with normal 
hearing.

The veteran, in a statement received by the RO in December 
1995, stated that his hearing disability made it virtually 
impossible to gain any employment.  He stated that the 
interviewer never noticed that he had no trouble hearing and 
understanding their questions.  He stated that all they ever 
noticed was that he was wearing hearing aids.  He stated that 
they also noticed his age.  He stated that in 1975, when he 
first began wearing hearing aids, it became increasingly 
difficult to get decent paying jobs and that he had to settle 
for "menial" jobs.

In March 1996, the veteran stated that employers would not 
hire him due to his advancing age and due to the fact that he 
wore a hearing aid.

An April 1997 VA ear examination revealed a diagnosis of 
tinnitus.  The RO, in June 1997, granted service connection 
for tinnitus and assigned a 10 percent rating, effective from 
April 1996.

In January 1998, the veteran stated that his appeal was for 
an increased evaluation for hearing loss rather than for a 
TDIU rating.  He stated that it had been over 20 years since 
he was in the labor market and that he was currently 82 years 
old.  He stated that from November 1977 to November 1980 he 
was in receipt of Social Security disability benefits due to 
osteoarthritis affecting the cervical spine, elbow, and 
fingers.  He stated that he also received Social Security 
benefits due to vertigo.  The veteran stated that his age was 
as much of a disability as his impaired hearing.  He stated 
that that was true when he was trying to find a job over 
twenty years ago at the age of 60.  The veteran stated that 
he had borderline diabetes and that he had had a quadruple 
heart bypass operation.  He stated that he was also treated 
for his peptic ulcer and cataracts.

In September 1999, the veteran reported that his hearing loss 
had prevented him from getting a decent paying job while he 
was still in the job market over 20 years ago.  He stated 
that he would turn 84 in November.

In December 2000, Craig N. Bash, M.D., a neuro-radiologist, 
submitted a report to the veteran's attorney.  In this 
report, Dr. Bash mistakenly reports that the veteran entered 
service in November 1948 and that he was discharged in 
September 1963.  He tells the attorney that he reviewed a 
certified copy of the veteran's records for the purpose of 
rendering a medical opinion about the veteran's hearing 
problems and his ability to be employed.  He stated that he 
reviewed postservice medical records, rating decisions, 
supplemental statements of the case, the veteran's testimony, 
the veteran's letters, and medical literature.  He stated 
that he also had a telephone interview with the veteran's 
wife concerning the veteran's work history.  Based on the 
foregoing, Dr. Bash stated that it was his opinion that the 
veteran was unable to obtain or retain work due to his 
hearing disability ever since his discharge from service in 
1963.  In rendering his opinion, Dr. Bash noted the veteran's 
July 1995 hearing testimony and his assertions to the effect 
that he had hearing loss and tinnitus and that his hearing 
loss prevented him from getting a decent paying job.  Dr. 
Bash also referenced 1997 medical reports showing that the 
veteran had hearing loss and tinnitus.  Dr. Bash stated that 
it was clear from the above medical record that the veteran 
had severe hearing loss which was caused by noise exposure in 
service.  Dr. Bash stated that according to the veteran's 
testimony and work record, he had been unable to obtain or 
retain any jobs.  Dr. Bash noted that the veteran's 
employment following his retirement from service was very 
sporadic and inconsistent as he was employed by 4 employers 
over a 6 to 8 year span.  He stated that it was his opinion 
that the veteran's hearing loss made it impossible for him to 
obtain or retain employment since he left service in 1963.

II.  Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  Consideration is 
given to such factors as the extent of the service-connected 
disability, and employment and educational background, and it 
must be shown that the service-connected disability produces 
unemployability without regard to intercurrent disability or 
advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19.

The veteran is service connected for hearing loss (rated 70 
percent) and for tinnitus (rated 10 percent).  The combined 
rating, under the combined ratings table of 38 C.F.R. § 4.25 
is 70 percent.  Therefore, the veteran meets the percentage 
requirements of 38 C.F.R. § 4.16(a), for consideration for a 
total unemployability rating on a schedular basis, and the 
determinative issue becomes whether he is unemployable due to 
service-connected disabilities.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 
Vet.App. 361 (1993).  In other words, according to pertinent 
regulation, "unemployability, in service-connected claims, 
associated with advancing age or intercurrent disability, may 
not be used as a basis for a total disability rating."  
38 C.F.R. § 4.19 (emphasis added).

For a veteran to prevail on claim based on unemployability, 
it is necessary that the record reflect some factor, which 
places his case in a different category than other veterans 
with equal ratings of disability.  Id.  Furthermore, the fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, supra.

The record shows that the veteran retired from active 
military service after approximately 25 years.  The record 
also shows that the veteran has completed 2 years of college.  
Following service, he acquired a FCC license.  He last worked 
full-time in January 1975, although later reports indicate he 
worked "menial" part-time positions after 1975.  His 
postservice work experience included wiring trucks and 
installing electric meters.  The majority of his work 
experience was as an electronic technician.  After 1975, he 
reportedly worked as a maintenance man and as a delivery 
person.  He related that he did not leave his last full-time 
position in January 1975 due to service-connected disability.  
In August 1995, he stated he was terminated from his job in 
January 1975 due to having arthritis.  He stated that his 
arthritis caused him to miss a substantial amount of time 
from work due to doctor visits.  He related that at that time 
he also had high blood pressure and vertigo. 

The Board observes that the veteran reports being in receipt 
of Social Security disability benefits beginning in 1977 due 
to vertigo and due to osteoarthritis which affected the 
cervical spine, elbow and fingers.  He does not contend that 
hearing loss and tinnitus were a consideration in his receipt 
of Social Security disability benefits.  

The veteran asserts that when he sought employment 20 years 
ago, he was unable to obtain employment.  He claimed that 
employers would not hire him due to his use of hearing aids.  
It was his belief that these employers viewed him as totally 
disabled.  There is no evidence of record showing that the 
veteran was denied any position due to the fact that he wore 
hearing aids.  The fact that a veteran wears hearing aids, in 
and of itself, has no bearing on his or her ability to 
adequately apply for and obtain numerous positions, including 
positions in electronics, maintenance, etc.  Numerous 
individuals, including veterans, who wear hearing aids are 
able to obtain and retain gainful employment.  

The Board notes that the veteran is over 85 years of age.  
Throughout the appeal, he has argued that his age has 
prevented him from being able to obtain substantial gainful 
employment.  As noted previously, "unemployability, in 
service-connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating."  See 38 C.F.R. § 4.19.  The Board 
finds it noteworthy that the veteran has not attempted to 
obtain employment within the last 20 years, and it appears 
that his primary reason for not doing so is his age. 

The veteran claims that he failed to obtain jobs applied for 
due to being over-qualified for the position.  However, the 
Board notes that the criteria is whether he is capable of 
performing physical and mental acts required by employment, 
not whether he can find someone to employ him.  Van Hoose, 
supra.

Since September 1994, the veteran's hearing loss has been 
rated 70 percent.  The record shows that the veteran uses 
hearing aids and he reported in December 1995 that he had no 
trouble hearing and understanding during a job interview.  
The veteran's statement tends to support a finding that his 
service-connected hearing loss does not prevent him from 
obtaining.

In support of his claim, the veteran submitted a December 
2000 opinion by Dr. Bash.  Dr. Bash opined that the veteran 
was unable to obtain or retain work due to his hearing 
disability ever since his discharge from service in 1963.  
The Board accords no probative value to Dr. Bash's opinion, 
as such opinion is not supported by the evidence of record.  
Although Dr. Bash gives the impression that he has reviewed 
the veteran's medical and occupational history as found in 
the claims file, it is obvious that any review conducted by 
Dr. Bash was not complete or that he simply ignored key 
evidence.  In this regard, the record clearly shows that the 
veteran has held numerous positions following his discharge 
from service.  The claims file also shows that the veteran 
was discharged from service in 1963 and that he worked full-
time until 1975.  The claims file further shows that he was 
able to maintain the same positions for years at a time.  
When he stopped working full-time in 1975, it was not due to 
his service-connected hearing loss and tinnitus, but was due 
to his nonservice-connected arthritis affecting his cervical 
spine, elbow and fingers.  Moreover, the veteran has stated 
that he had no problems hearing or understanding questions 
during his employment interviews.  Dr. Bash made no mention 
of this fact, as such fact would tend to show that the 
veteran's hearing loss would not prevent him from obtaining 
employment. 

Dr. Bash's opinion appears to be based primarily on the 
veteran's contention that he could not obtain employment due 
to his service-connected hearing loss.  It is well 
established that medical evidence is inadequate where medical 
opinions are general conclusions based on history furnished 
by the veteran and are unsupported by clinical evidence.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993); Black v. Brown, 5 
Vet. App. 177 (1993)

Despite some limitations imposed by service-connected 
disabilities (hearing loss and tinnitus), the veteran is 
fully cable of performing the physical and mental acts 
required for gainful employment, including his past positions 
in electronics and maintenance.  His completed years of 
college, and years of employment in a variety of areas 
provide ample experience, which could be used in a number of 
positions.  There is no probative evidence showing that the 
veteran is unable to work now, due to his service-connected 
hearing loss or tinnitus.  The record shows that the veteran 
is over 85 years old and has numerous nonservice-connected 
disabilities which may have an impact on his ability to work.  
Under the circumstances of the instant case, there is nothing 
in the record, which takes the veteran's case outside of the 
norm of similarly situated veterans with a similar disability 
rating.  VanHoose, supra.

The Board concludes that the weight of the evidence 
establishes that the veteran's service-connected disabilities 
alone do not prevent him from securing or following a 
substantially gainful occupation, and he does not meet the 
criteria for a TDIU rating.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim for a TDIU rating must 
be denied.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

The claim for a TDIU rating is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

